BARNARD, P. J.
The papers show that in April, 1890, the defendant, William Nooney, was indicted in Orange county for an assault in the second degree. The defendant gave á bond, with Thomas F. Farrell as his surety, for his appearance at the trial. The indictment was regularly before the court of sessions of Orange county in May, 1890, for trial, and the defendant did not appear. 'The bond was forfeited, and judgment recovered upon it by the people on the 7th of January, 1891. No case is made for a remission of the forfeiture. The only reason given is that in January, 1891, or soon after, the defendant, Nooney, pleaded guilty to a charge of larceny, in the first degree in New York, and was sentenced to a long period of imprisonment. At the time of the default no reason existed why the defendant did not appear for trial. If it had *314then been impossible for the defendant to appear, a good case would! be made for a remission of the forfeited recognizance. This cause of action was complete, and judgment recovered upon it before. By the criminal act of the defendant he became a convict, and was-sentenced to the state prison. The bond should therefore be paid. Order affirmed, with costs. All concur.